Citation Nr: 0734301	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for kidney stones, 
status post right distal urethral implant, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and their daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from March 1977 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During his June 2007 Travel Board hearing the veteran 
testified that his service-connected kidney disorder is more 
disabling than the current 30 percent rating reflects.  He 
testified that he passes kidney stones every 3 to 4 months 
and suffers from severe nausea and pain.  He also testified 
that he has now developed a voiding dysfunction.  He asserted 
that there were recent medical records to support his claim 
including records from VA facilities in Dublin, Augusta, 
Savannah, and Cincinnati.  He also indicated that he receives 
Social Security disability benefits.

The record shows that the veteran was last examined by VA in 
February 2000, approximately 7 years ago.  Given his recent 
hearing testimony, indicating that his kidney disorder had 
increased in severity, and the passage of time since his last 
VA examination, the Board finds that a more contemporaneous 
VA examination is needed.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in February 2000.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.

VA is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, attempts should be made to obtain these records.

The Board notes that the veteran is currently in receipt of 
the maximum 30 percent evaluation under DC 7508 for 
nephrolithiasis.  38 C.F.R. § 4.115b.  For a rating in excess 
of 30 percent, the kidney disability is to be rated as 
hydronephrosis.  Id.  The diagnostic code for hydronephrosis 
provides that for a rating in excess of 30 percent, the 
disability is to be rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, DC 7509.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected kidney 
disorder.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
those from VA facilities in Dublin, 
Augusta, Savannah, and Cincinnati.  After 
he has signed the appropriate releases, 
those records which are not already in 
the claims folder should be obtained.  
All attempts to procure records should be 
documented in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Obtain the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Thereafter, the veteran should be 
referred for a VA examination.  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be conducted.  
The examiner should describe in detail 
all symptoms reasonably attributable to 
the service-connected kidney disorder and 
its current severity.  The report should 
summarize all significant positive 
findings, to include an assessment of 
renal function.

The examiner is requested to state 
whether the veteran's service-connected 
disability is manifested by constant 
albuminuria with some edema, or definite 
decrease in kidney function, or 
hypertension at least 40 percent 
disabling under 38 C.F.R. Part 4, Code 
7101 (diastolic pressure predominantly 
120 or more); or by persistent edema and 
albuminuria with blood urea nitrogen 
(BUN) 40 to 80mg%, or creatinine 4 to 
8mg%, or generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss or limitation of 
exertion; or by the need for regular 
dialysis or precluding more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria, or BUN more than 80mg%, or 
creatinine more than 8mg% or markedly 
decreased function of the kidney or other 
organ systems, especially cardiovascular.

The examiner should also indicate whether 
the veteran's service-connected kidney 
disorder results in voiding dysfunction 
or urinary frequency.  For each, the 
examiner should specify the severity and 
frequency thereof.  The examiner should 
provide a thorough description of diurnal 
and nocturnal urinary frequency patterns 
and whether urinary incontinence, or 
stress incontinence due to the kidney 
disorder requires the wearing of 
absorbent materials. 

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

